W. C. DAVIS,
dissenting.
I dissent to the reversal of this judgment. I would hold that under Coleman v. State, 577 S.W.2d 486 (Tex.Cr.App.1979), the introduction of this exhibit into evidence did not constitute reversible error. The notation on the envelope in this case was not in as great a detail as in Coleman v. State, supra, which we held did not require reversal. It did not name appellant as the one committing the offense. The sufficiency of the evidence to convict appellant was not challenged. The information on the envelope was certainly not a concise summary of the State’s case, it contained nothing not already in evidence and there was no showing of harm to appellant by the introduction of this exhibit. I would hold that the admission of this exhibit, therefore, did not constitute reversible error.